Title: To George Washington from Clement Biddle, 17 September 1783
From: Biddle, Clement
To: Washington, George


                  
                     Sir
                     Philada Septemr 17th 1783
                  
                  The Blankets & Osnabrigs were sent to the Care of Mr Richardson by a waggon which was going there & the Expence very little more than the freight would have been by water & wt. less risque—they were arrived safe & delivered to Mr Lund Washington.
                  The other Articles orderd by you will be most or all of them procured in time to send by a vessel which is here from Potomack & shall be directed to the Care of Colo. Hooe or Fitzgerald and by the same Conveyance I shall send the Stays for Mrs Washington.
                  Altho’ some Carpenters have been advertised I have not found one in the First Vessels that would answer for a home Joiner, but several other Ships are expected with Servants & Dr Hutchinson who visits most of them on their Arrival has promised to enquire as they Come in for such a person & inform me when he meets one.
                  I waited on Mr Morris for the money on your account—he informed me he had wrote to you on the subject & could not pay it at least til he heard from you in Answer to his Letter—Mrs Biddle joins in Compliments to Mrs Washington. With the greatest Respect From Your Excellencys Most Obed. & very humbe servt
                  
                     Clement Biddle
                  
               